DETAILED ACTION

Claims 9-19 are pending.

Allowable Subject Matter
Claims 9-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a method/ comprising the following limitation/feature:
(Claim 9) - "e) comparing the simulated installation state at the determined fault time with the real installation state at the fault time and one of el) identifying (5.1) at least one faulty element of the automated installation as the cause of the fault in the automated installation on the basis of the at least one element of the digital twin that is assumed faulty if the simulated installation state at the fault time matches the real installation state at the fault time or e2) repeating (5.2) steps c) to e) if the simulated installation state at the fault time fails to match 3 LEGAL\56522171\1 14944.0001.000/538112.000the real installation state at the fault time, at least one other element of the digital twin being assumed to be faulty during step d)", 
(Claim 14) - "compare the simulated installation state at the determined fault time with the real installation state at the fault time; and 5 LEGAL\56522171\1 14944.0001.000/538112.000at least one of (i) identify at least one faulty element of the automated installation as the cause of the fault in the automated installation based on the at least one element of the digital twin assumed to be faulty if the simulated installation state at the fault time matches the real installation state at the fault time and (ii) re-initialize the digital twin, simulate the installation state and compare the simulated installation state with the real installation state if the simulated installation state at the fault fails to match the real installation state at the fault time, at least one other element of the digital twin being assumed faulty",
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 19 is directed towards an installation comprising the apparatus of claim 14.  It can be noted that claim 19 does not recite the elements/components that define the installation.  Therefore, the difference between the installation and the apparatus of claim 14 is not clear.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119